Citation Nr: 0327813	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  97-12 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of injury to the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of injury to the left knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative disc disease of the cervical 
spine.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected low back strain.

5.  Entitlement to a compensable evaluation for service- 
connected tension headaches.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse (September 1999 Travel Board 
Hearing) 
The veteran and B.F. (April 1997 RO Hearing)


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran had active service from December 1978 to December 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the VA RO located in 
Winston-Salem, North Carolina.

To support his claims, the veteran twice testified at 
hearings at the RO-initially in April 1997 before a local 
hearing officer and more recently in September 1999 before a 
Member of the Board (Veterans Law Judge (VLJ)) who is no 
longer employed at the Board.  The transcripts of both 
hearings are of record.

The Board remanded the case to the RO in February 2000 for 
further development.  And the Board recently sent the veteran 
a letter in July 2003 giving him an opportunity to have 
another hearing before the VLJ who will ultimately decide 
his appeal.  See 38 C.F.R. § 20.707 (2002).  But he did not 
respond to that letter.

Unfortunately, the veteran's claims again must be REMANDED to 
the RO for still further development and consideration.


REMAND

According to a VA computer-generated document, the veteran 
failed to report for his VA joints, neurological and spine 
examinations scheduled for October 22, 2002.  The RO sent him 
a letter that same month informing him of the consequences of 
failing to report for his VA examination, requesting an 
explanation for his failure to report, and inquiring whether 
he was willing to report for a future examination, 
if rescheduled.  In November 2002, he responded to the RO's 
letter and indicated that he never received any notice of the 
October 2002 VA examinations and he was willing to report for 
another examination.  But the RO did not provide him 
this opportunity.  So, on remand, the RO should reschedule 
his VA joints, neurological and spine examinations.  
38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the claims are REMANDED to the RO for the 
following development:

1.  Ask the veteran whether he recently 
has received any additional treatment for 
his headaches, cervical spine, low back, 
and/or knees-the records of which are 
not currently on file.  If he has, ask 
that he complete the necessary 
authorization forms (VA Forms 21-4142) 
to obtain his confidential medical 
records.  If he does, obtain this 
additional evidence.

2.  Reschedule the veteran for 
appropriate VA examinations of his knees, 
cervical and lumbar spine, and tension 
headache disabilities.  Give the 
examiners access to his claims folder for 
a review of his pertinent medical 
history.  Ask the examiner(s) to confirm 
that he or she reviewed the claims file 
in the report of his or her 
evaluation(s).  All necessary testing and 
evaluation should be completed.

Concerning the bilateral knee disability, 
the examiner is requested to identify all 
residuals of the veteran's service-
connected left and right knee injuries, 
specifically indicating whether he has 
any degenerative disease and/or any 
instability or subluxation of either 
knee.  The examiner also should note all 
active and passive ranges of bilateral 
knee motion in degrees and comment, for 
each knee, on the presence and degree of, 
or absence of, the following:  visibly 
manifested pain with movement; muscle 
atrophy; weakness; fatigability sensory 
changes; or other objective 
manifestations that would demonstrate 
functional knee impairment.

Concerning the lumbar and cervical spine 
disabilities, if lumbar disc disease is 
present the examiner should express an 
opinion as to whether it is at least as 
likely as not related to the service-
connected low back strain.  Also discuss 
all existing lumbar and cervical spine 
symptomatology, including, if applicable, 
the presence of muscle spasm, weakness, 
sensory changes, tenderness, atrophy, 
fatigability, or incoordination.

Also identify any existing neurologic 
symptomatology attributable to the 
service-connected cervical disc disease 
and/or lumbar strain, and specifically 
confirm or refute the presence of any 
resulting upper extremity manifestations, 
sciatica or radiculopathy.  
If electrodiagnostic tests are indicated, 
they should be accomplished.  If the 
veteran has lumbar disc disease that is 
deemed unrelated to his service-connected 
low back strain, the examiner should 
distinguish between any 
sciatica/radiculopathy due do the 
disc disease from that, if any, due to 
the low back strain.  The examiner should 
also note the frequency and duration of 
any incapacitating episodes (a period of 
acute signs and symptoms that requires 
bed rest prescribed by a physician and 
treatment by a physician) due to 
intervertebral disc syndrome, if any.

As well, the examiner should provide a 
statement as to what constitutes "normal" 
ranges of lumbar and cervical spine 
motion in degrees, and measure in degrees 
the veteran's ranges of lumbar and 
cervical motion in all directions.  Also 
comment on the presence or absence, and 
degree of, any lumbar listing; 
positive Goldthwaite's sign; loss of 
lateral motion, or abnormal spine 
mobility.

Furthermore, the examiner should 
specifically comment on the functional 
limitations, if any, caused by the 
veteran's service- connected lumbar and 
cervical disabilities in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Both examiners are also requested 
to provide an opinion as to whether the 
veteran's complaints of pain, motion 
limitation, spasm and functional loss are 
consistent with the objective findings.  
Any orthopedic or neurological tests that 
can be performed to determine whether the 
veteran's complaints and any apparent 
limitations have an organic basis should 
be accomplished to the extent feasible 
and the results should be explained in 
plain language.

As for the tension headaches, the 
examiner is requested to describe the 
severity, frequency and duration of them.

3.  Review the reports of the VA 
examinations to ensure they are 
responsive to the question asked and 
contain sufficient information to 
properly rate the disabilities at issue.  
If not, take corrective action.  
38 C.F.R. § 4.2.

4.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
the claims are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond before returning 
the claims to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until otherwise 
notified.  He has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




